Exhibit 10.1

TWELFTH AMENDMENT

THIS TWELFTH AMENDMENT (the “Amendment”) is made and entered into as of
December 4, 2017, by and between LJ GATEWAY OFFICE LLC, a Delaware limited
liability company (“Landlord”), and NEOTHETICS, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A.

Landlord (as successor in interest to California Diversified LLC, a Delaware
limited liability company and as successor in interest to WW&LJ Gateways, LTD.,
a California limited partnership) and Tenant (formerly known as Lithera, Inc., a
Delaware corporation and Lipothera, Inc., a Delaware corporation) are parties to
that certain lease dated July 3, 2008, which lease has been previously amended
by a First Amendment dated February 6, 2009, a Second Amendment dated
February 16, 2010, a Third Amendment dated February 1, 2011, a Fourth Amendment
dated April 20, 2011, a Fifth Amendment dated April 10, 2012, a Sixth Amendment
dated October 31, 2012, a Seventh Amendment dated April 30, 2013, an Eighth
Amendment dated November 8, 2013, a Ninth Amendment dated April 21, 2014, a
Tenth Amendment dated January 20, 2015 and an Eleventh Amendment dated
January 31, 2017 (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 14,687 rentable
square feet (the “Premises”) described as Suite No. 270 comprising approximately
11,107 rentable square feet on the 2nd floor (“Suite 270”) and Suite No. 250
comprising approximately 3,580 rentable square feet on the 2nd floor of the
building located at 9191 Towne Centre Drive, San Diego, California (the
“Building”).

 

B.

Landlord and Tenant desire to terminate the Lease with respect to 11,107
rentable square feet known as Suite 270 only subject to the following terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.

Termination of Suite 270. Subject to satisfaction of the contingency in Section
II below, Landlord and Tenant agree that effective as of midnight on the day
preceding the commencement date of a new lease between Landlord’s affiliate,
Eastgate Summit Holdings LLC, a Delaware limited liability company, and Abacus
Data Systems, Inc., the Lease with respect to Suite 270 only shall terminate
(the “Suite 270 Termination Date”). Not later than the Suite 270 Termination
Date, Tenant shall cause Suite 270 to be vacated and surrendered broom clean
condition and shall not be obligated to remove any cabling or restore Suite 270.
All rent and other costs due under the Lease with respect to Suite 270 shall be
due and payable by Tenant to Landlord through the Suite 270 Termination Date.

 

II.

Contingency. Tenant understands and agrees that the effectiveness of this
Amendment is contingent upon the mutual execution and delivery of a new lease
between Landlord’s affiliate, Eastgate Summit Holdings LLC, a Delaware limited
liability company and Abacus Data Systems, Inc. for space containing
approximately 64,832 rentable square feet at Eastgate Summit.

 

III.

Effect of Partial Termination. The termination of Suite 270 pursuant to this
Amendment shall not be deemed to relieve either party of any obligation under
the Lease that would otherwise survive its expiration or sooner termination.

IV.    GENERAL.

 

  A.

Effect of Amendments. The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.

 

  B.

Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant.

 

  C.

Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.

 

  D.

Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

  E.

Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.



--------------------------------------------------------------------------------

  F.

Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

  G.

Execution of Amendment. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:   TENANT:

 

LJ GATEWAY OFFICE LLC,

a Delaware limited liability company

 

By /s/ Steven M. Case

 

Steven M. Case

EVP

Office Properties

 

By /s/ Pamela Van Nort

 

Pamela Van Nort

Vice President, Portfolio Operations

Office Properties

 

/s/ AH

 

 

NEOTHETICS, INC.,

a Delaware corporation

 

/s/ Susan Knudson

 

Printed Name Susan Knudson

Title Chief Financial Officer

 

By

 

Printed Name

Title